PER CURIAM.
This is a suit under R. S. § 4915, 35 U.S. C. § 63, 35 U.S.C.A. § 63, to obtain a patent. The record supports the District Court’s findings that the claims do not distinguish over the prior art except in terms of function, General Electric Co. v. Wabash Appliance Corp., 304 U.S. 364, 58 S.Ct. 899, 82 L.Ed. 1402, Minnesota Mining & Mfg. Co. v. Coe, 72 App.D C. 183, 113 F.2d 512, and that the claims do not define an invention. The judgment dismissing the complaint is therefore affirmed.